Title: To George Washington from Henry Knox, 2 April 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 2d April 1789

Yesterday the house of representatives completed their number, and chose Frederick Augustus Muhlenberg of Pennsylvania Speaker and Mr Beckley of Virginia Clerk. The senate are still deficient one member. Mr Read of Delaware has been expected daily but he has not yet arrived.
Mr Thomson will sett off to announce to the President the unanimous choice of the people of the United states as soon as the votes will be opened and counted. I am my dear Sir Your respectfully Affectionate

H. Knox

